Title: To Thomas Jefferson from Jacob Constable, 24 April 1823
From: Constable, Jacob
To: Jefferson, Thomas

Dr Sir/.  Charlottesville Apl 24th 1823If there is any tie by which nature has a claim on man I should be under the strogest obligations to you if you would come here in time for the first Court here as I am confin,d within the walls of a prison and expect the Council of Genl Taylor. Mr Tazewell. & Wirt. also Mr Southall & Barbour for me your presence would have great weight. I have been in Business,  Unfortunate but never Unjust in all my Dealings with Mankind.Yours RespectfullyJacob ConstablePS. Republican principals have Great feeling.